Title: Thomas Jefferson to Bernard McMahon, 13 January 1810
From: Jefferson, Thomas
To: McMahon, Bernard


          
            Sir
             
                     Monticello 
                     Jan. 13. 10.
          
          
		  
		  
		  
		  
		  Your favor of Dec. 24. did not get to hand till the 3d inst. and I return you my thanks for the garden seeds which came safely. I am curious to select only one or two of the best species of 
                  or variety of every garden vegetable, and to reject all others from the garden to avoid the dangers of mixture & degeneracy. 
		  
		  
		  
		  
		   
		  some plants of your gooseberry, of the Hudson & Chili strawberries, & some bulbs of Crown imperials, if they can be put into such moderate packages as may be put into the mail, would be very acceptable. 
		  
		  
		  
		  the Cedar of Lebanon & Cork oak are two trees I have long wished to possess. but, even if you have them, they could only come by water, & in charge of a careful individual, of which opportunities rarely occur.
          
		   
		  
		  
		  
		  
		  
		  
		  
		   Before you recieve this, you will probably have seen Genl Clarke the companion of Governor Lewis in his journey, & now the executor of his will. the papers relating to the expedition had safely arrived at Washington, had been delivered to Genl Clarke, & were to be carried on by him to Philadelphia, and measures to be taken for immediate publication. the prospect of this being now more at hand, I think it justice due to the merits of Govr Lewis to keep up the publication of his plants till his work is out, that he may reap the well deserved fame of their first discovery.
			 
		  with respect to mr Pursh I have no doubt Genl Clarke will do by him whatever is honorable, & whatever may be useful to the work. accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        